      CASE 0:20-cv-01748-DSD-HB Doc. 11 Filed 02/18/21 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                     Civil No. 20-cv-1748 (DSD/HB)



Lisa Warner,

                  Plaintiff,

v.                                                        ORDER

Department of Human Services,

                  Defendant.


     This   matter   came   before   the   court   upon    the    report   and

recommendation of United States Magistrate Judge Hildy Bowbeer

dated January 26, 2021.        No objections have been filed to the

report and recommendation in the time period permitted.

     Accordingly, based upon the report and recommendation and the

file, record, and proceedings herein, IT IS HEREBY ORDERED that:

     1.     The report and recommendation [ECF No. 10] is adopted;

     2.     This matter is dismissed without prejudice for lack of

jurisdiction; and

     3.     The application to proceed in forma pauperis [ECF No. 2]

is denied as moot.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: February 18, 2021

                                       s/David S. Doty
                                       David S. Doty, Judge
                                       United States District Court
